DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	This Office Action is in response to Applicant's arguments filed on April 13, 2021. 
Claims 1-21 and 23-26 are pending. Claims 6, 14-19 and 21 are withdrawn. Claims 1-5, 7-13, 20, and 23-26 are examined herein insofar as they read on the elected invention. 

Response to Arguments
 	In view of Applicant’s amendments/arguments the 103 rejection of claims 1-5, 7-13, 20, and 22-25 as being unpatentable over Raz (WO 2019/034936) of record have been considered but are not persuasive as Applicant is arguing based on amended claims. In view of Applicant’s amendments, said rejection is hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Non-Final Office action below as necessitated by amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-5, 7-13, 20, and 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7-13, 20, and 23-26 are directed to a plant product comprising dried and chopped plant material substrate from one or more types of plants. These components are all present naturally in the cannabis plant. The claims further recite, wherein the plant product is maintained at a temperature of from about 20⁰F to about 0⁰F. Said claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are merely appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality. Therefore, the instant claims are not sufficient to qualify as a patent-eligible practical application as the claims amount to nothing more than a statement of the natural principle with generalized directions to apply it.
 	A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on 
 	It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself. 	Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to "apply it." See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968. While the instant claims also recite a step wherein the formulation has an introduced extract and maintained at a cooler temperature is well-understood and add nothing specific to the natural principle that would render it patent-eligible. When the claims are considered as 
 	The above 101 analysis is consistent with the 101 guidelines.  See e.g.  Life Science May 2016 Examples (e.g. Example 30 “Dietary Sweeteners”) found at https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-ex.pdf  and applicable case law:
     Association for Molecular Pathology v. Myriad Genetics, 133 S. Ct. 2107, 2116 (2013) (naturally occurring things are “products of nature” which cannot be patented).       
 and that ingredient  
      Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”).

 	Neither, the claimed amounts, that are conventional (see cited prior art 103 rejection of record below); nor the reciting of the properties (i.e., cold-infused, fragrant, and flavorful) of the natural product, result in a “markedly different” property as to constitute “significantly more” to the clamed product of nature.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-13, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Verzura (2016/0106705) of record.
 	
 	Examiner notes that the limitation regarding "cold-infused, fragrant, and flavorful” are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
Regarding claims 1, Verzura teaches fresh cannabis plant material (flowers/flower leaves) is harvested from plants propagated from cuttings taken from the mother plants, originating from a single seed source or tissue culture with specific starting ratios of cannabinoids [0094].
Verzura teaches the cannabis plant material consists of flowers or flowers and leaves. Preferably, the cannabis plant material is frozen at a temperature between at least −10° F to −50° F for at least 36 hours prior to being dried [0074].
Verzura teaches Cannabis plant material (flowers/flower leaves) is stored in a fresh frozen state immediately after harvesting [0095].
Verzura teaches the plant material is flash frozen for 10 minutes at a temperature between 10° F. and −50° F. The plant material is stored in vacuum seal bags for a minimum of 36 hrs prior to extraction [0096].
Verzura teaches the result material is winterized to remove inert waxy material. Winterization is accomplished by applying a secondary gas to the liquid hydrocarbon; a cold ethanol wash that is filtered out, or by storing the extract solution at −20° F. to −75° F. for approximately 48 hrs [0100].
Verzura recognizes and appreciates the fact that the age or the cannabis plant material, the temperature in which it is stored and processed is critical and the ratio of the specific cannabinoids extract is critical to effectiveness of the final formulation. Importantly, for an extract to maintain non-psychoactive properties the cannabis plant material is never heated above 160° F [0029].
Verzura teaches the final product is removed and stored in amber glass storage containers without light exposure and stored at temps below 40°F until needed for formulation of products [0102].
Regarding claim 3, Verzura teaches separate extracts may be prepared from single cannabis plant varieties having differing cannabinoid content (e.g. high THC and high CBD plants) and then mixed or blended together prior to formulation to produce the final pharmaceutical composition. This approach is preferred if, for example, it is desired to achieve a defined ratio by weight of individual cannabinoids in the final formulation. Alternatively, plant material from one or more cannabis plant varieties of defined cannabinoid content may be mixed together prior to extraction of a single botanical drug substance having the desired cannabinoid content, which may then be formulated into a final pharmaceutical composition [0061].
Regarding claim 20, Verzura teaches the extract may be formulated with any convenient pharmaceutically acceptable diluents, carriers or excipients to produce a pharmaceutical composition. The choice of diluents, carriers or excipients will depend on the desired dosage form, which may in turn be dependent on the intended route of administration to a patient. Preferred dosage forms include, liquid dosage forms for administration via pump-action or aerosol sprays, tablets, pastilles, gels, capsules, suppositories, powders, etc. and vaporizers.  [0062].
cannabis sativa plant [0027]. Cannabis is a genus of flowering plants that includes three different species, Cannabis sativa, Cannabis indica and Cannabis ruderalis [0030]. 
Regarding claims 2, 7-11, 23 and 24, Verzura teaches an extract comprising a mixture of at least 95% total cannabinoids, and at least one terpene/flavonoid [0005]. Verzura teaches the terpene/flavonoid is selected from d-limonene linalool, 1,8-cineole (eucalyptol), α-pinene, terpineol-4-ol, p-cymene, borneol, Δ-3-carene, β-sitosterol, β-myrcene, or β-caryophyllene, cannflavin A, apigenin, quercetin or pulegone [0006].
Regarding claims 12 and 13, Verzura does not specifically teach wherein the monoterpenes of the plant are stably maintained for at least 30 days at 0°F (claim 12) or at least 70 days at  about 34°F.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have envisioned that the monoterpenes as taught by Verzura would be stable for the amount of time as required by the limitations of claims 12 and 13. Verzura recognizes that the age or the cannabis plant material, the temperature in which it is stored and processed is critical and the ratio of the specific cannabinoids extract is critical to effectiveness of the final formulation. Furthermore, Verzura’s teaching that final product is removed and stored in amber glass storage containers without light exposure and stored at temps below 40°F until needed for formulation of products is sufficient suggestion, teaching, and motivation to render the limitations of claims 12 and 13 obvious. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that based on the teaching of Verzura, wherein the mixture contains at least 95% total cannabinoids, and at least one terpene/flavonoid, the skilled artisan would have envisioned the presence of a total terpene content as required by the limitations of claims 25 and 26.  With respect to the total terpene content present in the composition, generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-5, 7-13, 20, and 23-26 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627